Citation Nr: 0507794	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  01-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for chip 
fracture of the right tibia, with traumatic arthritis of the 
right knee, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 RO rating decision.  In that 
decision, the RO, based on right knee surgery, assigned a 
temporary total convalescent rating (38 C.F.R. § 4.30) for 
the veteran's service-connected healed chip fracture of the 
right tibia, with traumatic arthritis of the right knee, 
effective February 23, 2000, to May 31, 2000; the RO 
increased the rating for the condition from 20 percent to 30 
percent, effective June 1, 2000.  

The veteran testified at a videoconference hearing before a 
Veterans Law Judge in June 2001.  A transcript of this 
hearing testimony is of record.  The Veterans Law Judge who 
conducted the hearing has since retired.  In February 2005, 
the veteran reported that he did not want an additional 
hearing.

By a decision dated in August 2001, the Board denied the 
veteran's claim for an increased evaluation for his right 
knee disorder.  The veteran appealed this decision and by an 
Order dated in May 2002, the United States Court of Appeals 
for Veterans Claims (hereinafter Court) vacated the Board's 
decision, and remanded the case to the Board to obtain a VA 
examination adequate for rating purposes in accordance with 
the parties' Joint Motion for Remand.

In October 2002, the Board initiated additional development 
and in September 2003 the Board remanded the case to the RO.  
The veteran was accorded an examination for disability 
evaluation purposes in March 2004.  In a Supplemental 
Statement of the Case (SSOC) dated in April 2004, the RO 
notified the veteran that the previous 30 percent rating was 
confirmed and continued.

In a letter dated in June 2004, the veteran raised the issue 
of entitlement to service connection for a right hip disorder 
as secondary to the service-connected right knee disability.  
The veteran also stated that he had to quit work in 1995 due 
to the extreme and constant pain his knee and arthritis.

In a letter dated in September 2004, the RO informed the 
veteran that his case was being returned to the Board.  An 
appeal certification worksheet reflects that the RO has 
established a temporary file for the new claims raised by the 
veteran, i.e., claims for service connection for a right hip 
disability as secondary to a right leg disability and 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  The amended duty to notify requires VA to 
notify a claimant of any information or evidence necessary to 
substantiate the claim and "which portion of [the] 
information and evidence necessary to substantiate the claim 
and "which portion of [the] information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary . . . will attempt to obtain on behalf of 
the claimant."  38 U.S.C.A. § 5103(a); see 38 C.F.R. § 
3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his claim, and which party is responsible for 
attempting to obtain any such information or evidence.  Until 
the veteran is provided notice as to what information and 
evidence is needed to substantiate his claim, it is not 
possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating this claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).

The veteran claims that he has a right hip disability that is 
due to his service-connected right knee disability.  The 
Court has held that in a situation such as this, where the 
veteran claims that his right knee disorder is the cause of 
his right hip disorder, the claims are inextricably 
intertwined and final action cannot be taken on the claim for 
an increased rating until all claimed secondary disorders and 
their disabling effects have been considered.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with 
and satisfied.  This includes notifying 
the appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim. 

2.  The RO should adjudicate the 
veteran's claim for service-connection 
for a right hip disability as secondary 
to the service-connected right knee 
disability, as well as his claim for a 
total disability rating based on 
individual unemployability resulting 
from service-connected disability.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
rating in excess of 30 percent for 
healed chip fracture of the right tibia, 
with traumatic arthritis of the right 
knee, in light of any evidence added to 
the record since the last SSOC.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be furnished a SSOC and be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



